DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to applicant’s RCE submission dated 01/22/2021. Claims 18, 21, and 27 are amended by an Examiner amendments following a call with, and an email from applicant’s representative David Matthew dated 06/10/2021.
Status of Claims
Claims 18, 21, and 27 are currently amended
Claims 16-17, 19-20, 22-26, and 28 were previously presented. 
Claims 16-28 are pending.
Allowable Subject Matter
Claims 16-28 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from attorney David Matthew on 06/10/2021. 
The claims has been amended as follow:
Claims



	16. (Previously Presented)  A system for calculating a prediction value related to a prediction target of future supply and demand of power to which prediction in an arbitrary period is adapted, the system comprising:
	a storage device which records a plurality of data used to calculate the prediction value; and
	a control device includes a predetermined operation model, applies the plurality of data to the operation model to calculate the prediction value, and changes the predetermined operation model using data determined based on respective temporal attributes of the plurality of data, wherein 
		the control device includes:
a representative curve calculation module which calculates a curve showing a temporal transition of the prediction value of the prediction target in the arbitrary period;
a correction value calculation module which calculates the prediction value on the basis of correction of the curve calculated by the representative curve calculation module; and
a model identification module which changes the predetermined operation model to at least one of:
a curve correction operation model for correcting the curve, 
a curve calculation operation model for calculating the curve, and 

the respective temporal attributes of the plurality of data, or 
the respective variation ranges of the plurality of data; and
a facility management device that:
formulates an operation plan of a power generation facility based on the prediction value calculated by the operation model of the control device, and 
transmits a control signal and the formulated operation plan to the control device, wherein
the control device subsequently calculates a control value of the power generation facility and executes control of the power generation facility; and
executes the formulated operation plan.

	17. (Previously Presented)  The prediction system according to claim 16, wherein 
the correction value calculation module changes the curve showing the temporal transition of the prediction value of the prediction target, on the basis of at least one of an amplitude of the curve and a frequency of the curve.

	18. (Currently Amended)  The prediction system according to claim 16, wherein 
the model identification module constitutes the 

	19. (Previously Presented)  The prediction system according to claim 16, wherein 
the model identification module changes the curve correction operation model to be suitable for the correction value having a smallest variation range, using a variation range of each correction value.

	20. (Previously Presented)  The prediction system according to claim 16, wherein 
the control device uses the data determined on the basis of the temporal attributes for calculation of the curve or each correction value so as to show a temporal correlation with a prediction target period.

	21. (Currently Amended)  The prediction system according to claim 16, wherein
	the representative curve calculation 
	the model identification module changes the curve calculation operation model so that compatibility for the calculated second data becomes highest.

	22. (Previously Presented)  The prediction system according to claim 16, wherein
	the representative curve calculation module calculates new second data by performing at least one of selection of the data to calculate the curve and weighting of an influence degree of the data for calculation of the curve, on the basis of the temporal attributes, and


	23. (Previously Presented)  The prediction system according to claim 16, wherein
	the representative curve calculation module calculates a variable value by inputting arbitrary partial variables or all variables among variables used in the correction value calculation operation model to an arbitrary linear or nonlinear function, calculates second data based on the variable value, and calculates new third data by performing at least one of selection of the second data to calculate the curve and weighting of an influence degree of the data for calculation of the curve, on the basis of the respective temporal attributes of the second data, and
	the model identification module changes the curve calculation operation model so that compatibility for the calculated third data becomes highest.

	24. (Previously Presented)  The prediction system according to claim 16, wherein 
the model identification module changes the correction value calculation operation model by performing at least one of selection and weighting of the correction value calculation operation model in which the respective variation ranges of the plurality of data are small, on the basis of the respective variation ranges of the plurality of data.

	25. (Previously Presented)  The prediction system according to claim 16, wherein 
the correction value includes at least one of, at least one of a quantity and a time for at least one of a maximum value and a minimum value in each of arbitrary periods in a prediction target period and the respective variation ranges of the plurality of data.

	26. (Previously Presented)  The prediction system according to claim 16, wherein 
the correction value includes at least one of the prediction value of the prediction target at each of arbitrary times in a prediction target period and the respective variation ranges of the plurality of data.

	27. (Currently Amended)  The prediction system according to claim 16, wherein 
the correction value includes at least one of a coefficient value to correct the curve used in the correction value calculation 

	28. (Previously Presented)  A method for causing a control device to calculate a prediction value related to a prediction target of future supply and demand of power to which prediction in an arbitrary period is adapted, the method comprising:
reading, using the control device, a plurality of data used to calculate the prediction value from a storage device;
applying, using the control device, a predetermined operation model to the plurality of data to calculate the prediction value;
changing, using the control device, the predetermined operation model based on respective temporal attributes of the plurality of data;
changing, using the control device, the plurality of data to be applied to the new operation model based on respective variation ranges of the plurality of data;
calculating, using the control device, a curve showing a temporal transition of the prediction value of the prediction target in the arbitrary period,

the predetermined operation model is changed to at least one of:  
a curve correction operation model for correcting the curve, 
a curve calculation operation model for calculating the curve, or 
a correction value calculation operation model for calculating a correction value of the curve, on the basis of:  
the respective temporal attributes of the plurality of data, or 
the respective variation ranges of the plurality of data, 
formulating, using a facility management device, an operation plan of a power generation facility based on the prediction value calculated by the operation model of the control device, 
transmitting, using the facility management device, a control signal and the formulated operation plan to the control device,
calculating, using the control device, a control value of the power generation facility based on the formulated operation plan;
executing, using the control device, control of the power generation facility; and
executing, using the facility management device, the formulated operation plan.

Reasons for Allowance
	Previous office actions detail prosecution and reasons for allowing the claims under both the subject matter eligibility and anticipation/obviousness of prior arts.
Regarding eligibility of the claims under 101, limitations of the independent claims are integrated into a practical application. Specifically, “a facility management device that: 
Accordingly all the pending claims 16-28 are considered to be eligible under 35 USC § 101.
Regarding eligibility of the claims in view of the cited prior arts.
None of the cited documents by the Examiner discloses or suggests the features in the present claims, “a storage device which records a plurality of data used to calculate the prediction value; and a control device includes a predetermined operation model, applies the plurality of data to the operation model to calculate the prediction value, and changes the predetermined operation model using data determined based on respective temporal attributes of the plurality of data, wherein the control device includes: a representative curve calculation module which calculates a curve showing a temporal transition of the prediction value of the prediction target in the arbitrary period; a correction value calculation  module which calculates the prediction value on the basis of correction of the curve calculated by the representative curve calculation module; and a model identification  module which changes the predetermined operation model to at least one of:   a curve correction operation model for correcting the curve, a curve calculation operation model for calculating the curve, and a correction value calculation operation model for calculating a correction value of the curve, on the basis of: the respective temporal attributes of the plurality of data,  the respective variation ranges of the plurality of data; and a facility management device that: formulates an operation plan of a power generation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) GAO Xin,College of Electrical and Information Engineering, Anhui University of Science And Technology, HuaiNan, China, Power Quality Prediction Algorithms and Analysis, 2012 International Conference on System Science and Engineering June 30-July 2, 2012, Dalian, China.
The publication discloses research on prediction algorithm which based on the grey system theory. And specific applications of this method in improving the quality of electric power are deeply studied. The method can establish the rolling forecast model on the time axis through sampling sequence obtained according to the principle of metabolism. And it predicts the future distortion composition according to the current state and historical information of the 
2) YOSHIKAZU FUKUYAMA, HAMID GHEZELAYAGH, KWANG Y. LEE,
CHEN-CHING LIU, YONG-HUA SONG, and YING XIAO, Power System Controls. Edited by K. Y. Lee and M. A. El-Sharkawi Copyright # 2008 by the Institute of Electrical and Electronics Engineers, Inc..
The publication discloses optimization techniques for control of power plants and power systems will be presented. In Section 16.2, the particle swarm optimization (PSO) technique is applied to power system control. One of the important operating tasks of power utilities is to keep voltage within an allowable range for high-quality customer services. Electric power loads vary from hour to hour, and voltage can be varied by a change of the power load. Power utility operators in control centers handle various equipment such as generators, transformers, static condensers (SCs), and shunt reactors (ShRs), so that they can inject reactive power and control voltage directly into target power systems in order to follow the load change. Voltage and reactive power control (Volt/Var Control; VVC) determines an on-line control strategy for keeping voltage of target power systems considering the load change and reactive power balance in target power systems. In Section 16.3, genetic algorithm (GA) is applied to design controllers 
3) Dongxiao Niu, Hui Shi School of Business Management University of North China Electric Power Beijing, China lijian8517@sina.com, Research on Power Load Forecasting Based on Combined Model of Markov and BP Neural Networks, Proceedings of the 8th World Congress on Intelligent Control and Automation, July 6-9 2010, Jinan, China.
The publication discloses the accuracy of electric power load forecasting plays a more important role in the safe operation of power system and raising the level of the national economy. Load forecasting is a very important element of the power system operation scheduling, an important module of the energy management system (EMS), and is the basis to ensure safe and economical operation and achieve grid scientific management and scheduling. Whether Power load forecast is accurate will also affect power system planning, programming and other management departments’ works. This paper selected the point load data of some city, used BP neural network training, network simulation and prediction, and through the amendment model of Markov to error-correction and adjust it will further enhance point load forecasting accuracy based on the BP neural network prediction. Through point load forecasting accurately we got more accurate information for planning and operation of power system electricity generation and distribution.
4) Chen; Yuan et al. (US 20140257907 A1) discloses generating a capacity schedule for a facility to meet a predefined operational goal, in which the facility is to receive resources from a first resource supply, a prediction of a supply of resources available from the first resource supply for a predetermined period of time is accessed. In addition, a prediction of a demand for resources in the facility during the predetermined period of time is accessed. The prediction of the supply of resources and the prediction of the demand for resources are inputted into a 
5) MURAI; Masahiko et al. (US 20160349780 A1) discloses An operation plan generation device of an embodiment includes a consumption amount computer, a cost computer, and an operation plan generator. The consumption amount computer is configured to compute an amount of primary energy consumption by a plurality of energy supply devices that generates energy to be supplied to a load. The cost computer is configured to compute a total cost for the plurality of energy supply devices to generate energy to be supplied to the load. The operation plan generator is configured to generate an operation plan for the plurality of energy supply apparatuses to achieve at least one of a target relating to the amount of primary energy consumption and a target relating to the total cost, based on the amount of primary energy consumption computed by the consumption amount computer, and on the total cost computed by the cost computer.
6) Francino; Peter N. et al. (US 20120010758 A1) directed to determine an optimal manner of using and controlling the various energy consumption, producing and storage equipment in a plant/communities in order to for example reduce energy costs within the plant, and is especially applicable to plants that require or that are capable of using and/or producing different types of energy at different times. The energy management system operates the various energy manufacturing and energy usage components of the plant to minimize the cost of energy over time, or at various different times, while still meeting certain constraints or requirements within the operational system, such as producing a certain amount of heat or cooling, a certain power level, a certain level of production, etc.
7) Zhou; Michelle Xue et al. (US 20170046748 A1) discloses the human traits derived by 
8) Ganesan; Vijay Krishnan et al. (US 20080059333 A1) discloses generating an optimized supplier allocation plan includes identifying parts and suppliers associated with an allocation problem, where each supplier can supply at least one part. One or more objective functions are selected. Each objective function has part variables, and each part variable represents a quantity of a part to be procured from a supplier. At least one constraint constraining at least one part variable is received. The one or more objective functions are optimized with respect to the at least one constraint to yield a value for each part variable. A quantity of each part to be procured from at least one supplier is determined according to the values to generate the optimized supplier allocation plan.
9) TANGE; Yoshio et al. (US 20170228678 A1) discloses A control apparatus controls a demand-supply system, which includes resource supplying facilities configured to supply resources and at least one resource demander facility configured to demand the resources supplied from the plurality of resource supplying facilities. The control apparatus includes a minimum cost calculating unit configured to calculate, upon a total demand of the resources demanded in the at least one resource demander facility being input, a minimum cost necessary for the resource supplying facilities to supply the resources of the total demand based on the total 
10) NODA; Hideki et al. (US 20160033949 A1) discloses A power demand estimating apparatus includes a demand data memory, a demand estimator, and a display. The demand data memory stores plural power demand patterns and power demand amount data. The demand estimator selects, from the demand data memory, the demand pattern matching the environmental condition on an estimation day, obtains the maximum value of an power demand amount and the minimum value thereof at an expected temperature on the estimation day, calculates, using those pieces of information, the power demand amount per a unit time on the estimation day, and creates a demand estimating model. The display displays, together with the power demand pattern selected by the demand estimator, the demand estimating model.
11) SHIMIZU; Noriyoshi (US 20170017215 A1) discloses A demand prediction system includes a receiver, a memory, an extractor, a model generator and a predictor. The extractor is configured to extract consumption periods for branch circuits, during each of which power is consumed once. The model generator is configured to generate models. Each model includes: an order in which the consumption periods have occurred; amounts of electric power respectively consumed during the consumption periods; and start time points and duration times, of the consumption periods. The model generator is further configured to calculate transition probabilities between the models. The predictor configured to predict, as a prediction result, an amount of electric power that is demanded in a prediction period defined as a time period after a 
12) MURAKAMI; Yoshiki et al. (US 20120095608 A1) discloses a demand prediction apparatus includes an input device configured to input data for prediction of a demand at a demand prediction target time and a prediction result of a demand at a predetermined time before the demand prediction target time as a portion of input data for prediction of the demand at the demand prediction target time when demands at a plurality of times in a day are predicted in prediction of time-series data of a demand in a future and a demand prediction operation processing unit configured to calculate a prediction value of the demand at the demand prediction target time using an input result given with the input device.

Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you 

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623